I concur with the result reached by the majority in the case; however, I believe much of the discussion in the majority opinion is unnecessary to the disposition of the issue. Appellant presented evidence that after she fell, she saw that the floor was wet, and an area four to five feet away from her that appeared to have been mopped. However, there is no evidence that appellee or its agent has superior knowledge of the condition of the floor, and failed to give notice to patrons or remedy the condition. Debbie, supra. Appellant testified that she did not see the wetness of the floor before she fell, and presented no evidence that the condition was visible from a position other than floor level. The mere fact that the floor had been mopped does not demonstrate negligence. Appellant presented no evidence demonstrating that appellee breached a duty of care, proximately causing her to fall. Therefore, the summary judgment should be affirmed.
WISE, P.J. concur. GWIN, J. concurs separately.